FRUGÉ, Judge ad hoc.
Plaintiff appeals from a dismissal of his main demand praying for a money judgment based on an alleged farm contract and from judgment in reconvention in favor of defendants in the sum of $119.50.
The issue in this case is a question of fact. Plaintiff alleged a verbal contract with defendants for harvesting a hay crop on the Amvida Ranch (jointly owned by defendants-appellees) for the year .1956 on the basis of one-half of the crop to each party. Plaintiff testified that he had a contract with the defendants, Amvida Ranch, Dr. R. V. Russell and Mrs. Daisy Russell Curran, wherein he was to cut, bale and harvest the 1956 hay crop on defendants’ farm. From his testimony it appears that for the year 1955, he actually did all the work in connection with his contract with defendants on the farm wherein he furnished the labor and the defendants furnished fertilizer, seed, land etc. There is no dispute that for the year 1955, he harvested that crop to the satis*439faction of all parties concerned. From the testimony, it would seem that he had ■contracted to harvest the 1956 crop with •defendants on the same basis. But it is also a fact, that he delayed the harvesting of the 1956 crop and as a matter of fact in July, he told defendants that he could not cut the hay, that he had a job at Higgins and that he had to work on his own farm. The defendant, Mrs. Curran, testified that upon learning from the plaintiff that he would be unable to harvest this hay crop, she proceeded to hire a man by the name ■of Schwab who did harvest whatever portion of the crop that could be salvaged. In September he cut the hay and he stated that it was in a very poor condition and .as a matter of fact he did not even go into the lespedeza patch because it was worthless. There is evidence in the record that .a check was made out by defendants to Mr. Schwab to corroborate the fact' that he was hired to harvest this hay. Plaintiff admits that he borrowed during the year 1955, 200 bales of hay from defendants ■and that he was to return this hay the following year to the defendants. There seems to be no dispute as to that fact despite some variance in the testimony as ■to the amount of bales.
The trial judge was favored with a ■personal appraisal of the witnesses on ■the witness stand, and he came to the con- ■ elusion that the plaintiff had failed by a preponderance of the evidence to sustain his claim in the main demand against defendants. On the other hand, he found that the defendants had sustained their burden of proof in their reconventional demand for 239 bales of hay valued at $.50 per bale. We agree with the trial judge on his finding of facts. This court will not disturb the judgment of a trial court on questions of ■ fact unless manifestly erroneous.
For these reasons, the District Court judgment is affirmed.
Affirmed.